Opinion issued July 11, 2013




                                     In The
                               Court of Appeals
                                     For The
                          First District of Texas


                               NO. 01-13-00313-CV


                   ARTIS CHARLES HARRELL, Appellant

                                        V.

 BRANCH BRINSON, SALON PARK DAIRY ASHFORD, L.L.C. a/k/a S.P.
     DAIRY ASHFORD, L.L.C., AND BRINSON MANAGEMENT
                  CORPORATION, Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-02867


                       MEMORANDUM OPINION

      Appellant, Artis Charles Harrell, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;
see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts

of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




                                        2